DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Per amendment dated 4/13/22, claims 1-3, 5-12, 16-22 are currently pending in the application.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Suda et al.
(US 2003/0096064 A1), in view of Iwai et al. (US 2012/0119352 A1) and Kanzler et al. (US
2004/0009292 A1).
Suda teaches an electroless plating composition including i) a water-soluble gold salt, for
example, ammonium gold sulfite, sodium gold sulfite, potassium gold sulfite and other sulfurous acid gold salts [0016], (ii) a complexing agent and iii) a polyethyleneimine compound (Ab., [0016]). Disclosed complexing agents include ethylenediamine tetramethylenephosphonic acid which reads on claimed formula (1) of d), i.e. in the claimed formula, X=R1-R4=alkanediyl, M=hydrogen and b=1 [0023]. The reference further teaches that “electroless gold plating” refers to methods wherein gold plating is carried out without applying energy to the aqueous solution [0046]. Therefore, the electroless gold plating method of Suda will include water soluble compounds of gold, such as ammonium gold sulfite, sodium gold sulfite, potassium gold sulfite and other sulfurous acid gold salts that are capable of providing for claimed gold ions (read on a)) and sulfite ions (read on b)) in an aqueous medium.
Suda is silent with regard to a bath composition comprising iodide ions c) and at least one hydroxycarboxylic acid as in the claimed invention (claim 22).
At the outset, it is noted that in the case where the claimed ranges "overlap or lie inside
ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 
F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP § 2144.05.
The secondary reference to Iwai teaches an electroless gold plating solution, a method for
forming a microfine pattern using said electroless gold plating solution, and a microfine pattern
fabricated by said formation method (Ab.), said electroless gold plating solution comprising
water-soluble gold compounds, such as sodium gold sulfite, potassium gold sulfite [ab, 0057-
0059], an accelerator for deposition in fine areas, such as nitrogen-containing and sulphur
containing compounds, and a gold-deposition accelerator containing a component that has a
strong action to accelerate anode reaction, such as sodium iodide and potassium iodide ([0071],
ref. claims). 
The prior art to Kanzler teaches electroless gold plating compositions comprising a water-soluble gold compound, one or more complexing agents, one or more organic stabilizer compounds and one or more carboxylic acid uniformity enhancers (Ab.). Disclosed carboxylic acid uniformity enhancers include hydroxyl-substituted carboxylic acid compounds, such as citric acid, malic acid, glycolic acid, tartaric acid, lactic acid etc. (read on C1-C12 aliphatic hydroxycarboxylic acid) [0020, 0029].
Given the teaching in Iwai on sodium iodide and potassium iodide as gold-deposition accelerators in gold plating compositions, and given the teaching in Kanzler on aliphatic hydroxycarboxylic acids as uniformity enhancers for providing a more uniform gold deposit than those provided by electroless gold plating compositions that do not contain such compounds, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to modify Suda’s compositions to include Iwai’s iodides as gold-deposition accelerators and Kanzler’s hydroxyl-susbtituted aliphatic carboxylic acid compounds as uniformity enhancers and thereby arrive at the claimed invention (obviates claim 20).
With regard to claims 21 and 22, disclosed citric acid, malic acid, glycolic acid, tartaric acid and lactic acid [0020, 0029] and meet the claimed limitation.

Allowable Subject Matter
Claims 1-3, 5-12, 16-19 are allowed. The prior art fails to teach or suggest, alone or in combination, an electroless gold plating bath composition within the scope of the claimed invention, wherein the molar ratio of gold ions sulfite sulfite ions falls within the claimed range.

Response to Arguments
In view of the amendment dated 4/13/22, all claim objections and rejections as set forth in the office action dated 1/13/22 are withdrawn, and new ground of rejections are presented herein above for the newly presented claims 20-22. Applicant's arguments filed on 4/13/22 regarding the art of record have been fully considered but they are not persuasive.
Applicant’s Arguments:
The rejection of previous claims 8 to 10 is respectfully rebutted.
The Examiner has cited Kanzler as a third document in order to establish a §103 rejection. Even if the arbitrary combination of several documents without an appropriate reasoning does not establish an obviousness case the Examiner’s argumentation fails for another reason.
The question is whether the skilled person would have consulted Kanzler at all. Kanzler mentions that a variety of other water soluble gold compounds can be employed [0020]. However, according to Kanzler it is preferred that the compositions are free of sulfite ions [0020].
Therefore, Kanzler teaches away from the instant invention.
Suda mentions water-soluble gold compounds in general [0016] but exclusively uses potassium gold cyanide (EXAMPLES).
For at least the foregoing reasons, Applicant respectfully submits that the presently claimed invention would not have been obvious over the prior art in general, and over the prior arts cited in the Office action.

Examiner’s Response:
	At the outset, it is noted that the obviousness rejections of record and as rewritten herein above, the primary reference to Suda is relied upon for its teaching on aqueous gold plating compositions comprising gold salts, such as ammonium gold sulfite, sodium gold sulfite, potassium gold sulfite, capable of providing gold ions and sulfite ions. The secondary reference to Iwai is relied upon for its teaching that potassium iodide or sodium iodide act as gold-deposition accelerators in the plating compositions, while and that of Kanzler for it’s teaching on hydroxyl-susbtituted aliphatic carboxylic acid compounds, such as citric acid, malic acid, glycolic acid, tartaric acid and lactic acid function as uniformity enhancers. Thus, the combination as a whole obviates the compositional limitations as set forth in claims 20-22. 
Furthermore, Kanzler clearly teaches that a variety of other water-soluble gold compounds, including alkali gold sulfite compounds, such as ammonium gold sulfite, sodium gold sulfite, potassium gold sulfite may be used, i.e. other than the disclosed alkali gold thiosulfate compounds. Such other alkali gold sulfite compounds are capable of providing for gold ions and sulfite ions in an aqueous medium as in the claimed invention. Although Kanzler teaches that it is preferred that the compositions are substantially free of sulfite ions, Kanzler does not teach away from sulfite compounds given the explicit teaching that other alkali gold sulfite compounds can also be used. It is well established that a reference is available for all it teaches including nonpreferred embodiments as for instance is discussed in M.P.E.P. § 2123. Moreover, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). “A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.” In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Satya Sastri at (571) 272 1112. The examiner can be reached
9AM-5.30PM on weekdays, except Wednesday. If attempts to reach the examiner by telephone
are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell can be reached at (571)-272-
5772. The fax phone number for the organization where this application or proceeding is
assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to
the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
free). If you would like assistance from a USPTO Customer Service Representative or access to
the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-
1000.

/Satya B Sastri/
Primary Examiner, Art Unit 1762